+.3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Actions
2.	Claims 1-22 were filed on 03/17/2020. Applicant elects claims 1-5 and 12-16 without traverse. Claims 6-11 and 17-22 are withdrawn (see Restriction/Election response filed on 11/16/2021).	
3.	Claims 1-5 and 12-16 are pending

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being as being unpatentable over McDysan (US 8,693,323 Bl1) in view of Filsfils et al. (US 20200204479 A1) hereinafter referred as Filsfils. 

Regarding claims 1 and 12, McDysan discloses packet transmission method, comprising:
 receiving, by a first device, a first packet from a second device, wherein the first 5packet comprises a primary scheduling identifier ([see col 23 lines 9-12 and col. 22 lines 48-53) the path message reaches the destination, e.g., service edge SE-1 (i.e. first device, receiver);  layer 2 switch M to establish a traffic engineered (TE) LSP from between layer 2 switch M and service edge SE-1, service edge SE-1 Layer 2 switch M transmits RSVP Path messages, such as RSVP Path message 810  (i.e. service edge SE-1 (first device) receives RSVP path message form Layer 2 switch M (second device)) the message comprises, [col 24-lines 51-61] Layer 2 switch M transmits RSVP Path messages, such as RSVP Path message 810, identifying itself as the sender and an Explicit Route Object (ERO) identifying the path to service edge SE-1. RSVP uses the concept of receiver-based reservation, which involves the sender first issuing a Path message that identifies the flow and its traffic characteristics. The Path message comprises a session ID, a sender template, a label request, a sender Tspec, and destination IP address paired with a 16-bit PSN tunnel ID that uniquely identifies an LSP tunnel (i.e. RSVP path message construed as primary scheduling identifier) and,
, which involves the sender first issuing a Path message that identifies the flow and its traffic characteristics…); 
determining, by the first device, a first path used to transmit the first packet ([see  col. 22 lines 53-65 col. 23 lines 9-16] RSVP uses the concept of receiver-based reservation, which involves the sender first issuing a Path message that identifies the flow and its traffic characteristics (i.e. a first path) …the RSVP Resv message  traverses the same hop-by-hop sequence of nodes as the path message in the reverse direction based upon previous hop information communicated in the RSVP Path message); and 
sending, by the first device, a second packet to the second device by using the first path ([see col. 23 lines 9-16] the RSVP Resv message 814 traverses the same hop-by-hop sequence of nodes as the path message in the reverse direction based upon previous hop information communicated in the RSVP Path message);
wherein the second packet comprises a following identifier ([see col. 23 lines 9-16] the RSVP Resv message 814 traverses the same hop-by-hop sequence of nodes as the path message in the reverse direction based upon previous hop information communicated in the RSVP Path message), and 


McDysan discloses the following identifier is used to identify that the first device sends a packet as stated in [col. 22 lines 53-65 and col. 23 lines 9-16].  McDysan may not explicitly disclose using a transmission path selected by a device other than the first device. However, Filsfils discloses using a transmission path selected by a device other than the first device ([see 0023-0024] the SDN controller 200 (i.e. device other than the first device) can establish a reverse path from the node 128 to the node 120. This path could include the node 128 to the node 126 to the node 124 to the node 120. The SDN controller 200 can install a second SR policy including this path. Traffic flowing from the user device 104 to the user device 102 is routed through this second SR policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McDysan and include using a transmission path selected by a device other than the first device as taught by Filsfils. The motivation for doing so would have been in order to effectively support bi-directional paths in segment routing communication network.

Regarding claims 3 and 14, McDysan in view of Filsfils discloses claims 1 as recited above. McDysan further discloses wherein the determining, by the first device, the first path used to transmit the first packet comprises at least one of obtaining, by the first device, the first path by parsing from the first packet; or determining, by the first device based on a first correspondence and an interface identifier of an interface that is 
first path, wherein the first correspondence comprises a correspondence between the interface identifier and the path information ([col. 8 lines 21-31, col 14 lines 60-64 col. col. 17 lines 25-29 and 41-47, col. 19 lines 5-25]).

7.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being as being unpatentable over McDysan (US 8,693,323 Bl1) in view of Filsfils et al. (US 20200204479 A1) hereinafter referred as Filsfils and further in view of  Mayya et al. (US 20180375744 A1) hereinafter referred as Mayya.

	Regarding claim 2 and 13 McDysan in view of Filsfils discloses claims 1 as recited above. McDysan in view of Filsfils discloses wherein the first packet further comprises a path version identifier, and the path version identifier is used to identify whether a path selected by a packet transmit end as recited in claim 1 above.  McDysan in view of Filsfils may not explicitly disclose a path selected by a packet transmit end changes and the path version identifier is used to identify whether a path selected by a packet transmit end changes; and after the sending, by the first device, the second packet to the second device by using the first path, the method further comprises: receiving, by the first device, a third packet from the second device, wherein the third packet comprises the primary scheduling identifier and a path version identifier; when the first device determines that the path version identifier carried in the third packet is different from the path version identifier carried in the first packet, determining a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McDysan in view of Filsfils and include using a transmission path selected by a device other than the first device as taught by Mayya. The motivation for doing so would have been in order to perform error correction techniques and the quality of the underlying paths can be improved and improved state can also be displayed.  

8.	Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being as being unpatentable over McDysan (US 8,693,323 Bl1) in view of Filsfils et al. 

Regarding claims 4 and 15, McDysan in view of Filsfils discloses claims 1 as recited above. McDysan in view of Filsfils may not explicitly disclose wherein the second packet further comprises a backward congestion back pressure identifier; and after the receiving, by the first device, the first packet from the second device, the method further comprises: determining, by the first device, whether a path in a receiving direction of the first device is congested; and when the path in the receiving direction of the first device is congested, setting the backward congestion back pressure identifier comprised in the second packet to a first value, or when the path in the receiving direction of the first device is not congested, setting the backward congestion back pressure identifier comprised in the second packet to a second value.  However, Kondrat discloses wherein the second packet further comprises a backward congestion back pressure identifier; and after the receiving, by the first device, the first packet from the second device, the method further comprises: determining, by the first device, whether a path in a receiving direction of the first device is congested; and when the path in the receiving direction of the first device is congested, setting the backward congestion back pressure identifier comprised in the second packet to a first value, or when the path in the receiving direction of the first device is not congested, setting the backward congestion back pressure identifier comprised in the second packet to a second value ([see col.3 lines4-10, col. 7 lines 28-34, 42-52, col. 8 lines 10-30 col 13, lines 1-25]).


Regarding claims 5 and 16 McDysan in view of Filsfils discloses claims 1 as recited above. McDysan in view of Filsfils may not explicitly disclose wherein the second packet further comprises a forward congestion back pressure identifier, and before the sending, by the first device, the second packet to the second device by using the first path, the method further comprises: determining, by the first device, whether a path in a sending direction of the first device is congested; and when the path in the sending direction of the first device is congested, setting the forward congestion back pressure identifier comprised in the second packet to the first value, or when the path in the sending direction of the first device is not congested, setting the forward congestion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McDysan in view of Filsfils and include wherein the second packet further comprises a forward congestion back pressure identifier, and before the sending, by the first device, the second packet to the second device by using the first path, the method further comprises: determining, by the first device, whether a path in a sending direction of the first device is congested; and when the path in the sending direction of the first device is congested, setting the forward congestion back pressure identifier comprised in the second packet to the first value, or when the path in the sending direction of the first device is not congested, setting the forward congestion back pressure identifier comprised in the second packet to the second value as taught by Kondrat. The motivation for doing so would have been in order to increase throughput in the switch while limiting data loss in the switch due to congestion. 
Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/30/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457